 STOCKHAM VALVE & FITTINGS217StockhamValve &Fittings,Inc.andLocal 710, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 13-RC-13676January 14, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSPursuant to a petition duly filed by Petitioner onApril 7, 1975, and a Stipulation for CertificationUpon Consent Election- executed by the parties andapproved by the Regional Director for Region 13 ofthe National Labor Relations Board on May 5, 1975,an election by secret ballot was conducted on May22, 1975, among the employees in the unit describedbelow for the purposes of collective bargaining. Atthe conclusion of the election, the parties were fur-nished a tally of ballots which- showed that, of ap-proximately 8 eligible voters, 8 cast ballots, of which4 were for and I was against the Union. There werethree challenged ballots. The challenged ballots aresufficient to affect the results of the election.Pursuant to Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended, the RegionalDirector investigated the challenges. On July 8, 1975,theRegional Director issued his Report on Chal-lenged Ballots in which he recommended that thechallenge to the ballots of Charles Kirk and Ells-worth Crowe be sustained; he made no recommen-dation as to the ballot of Anthony Kirk since thechallenge to his ballot is not determinative of the out-come of the election; and he recommended that Cer-tification ofRespresentative issue.Thereafter, onJuly 19, 1975, the Employer filed Exceptions to Re-port on Challenged Ballots, and a brief in support ofthe exceptions.' On July 28, 1975, the Petitioner filedan answering brief to Employer's exceptions to re-port on 'challenged ballots and a statement in opposi-tion to Employer's -motion for a consolidation ofcases.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-1The Employer also filed a motion to consolidate Cases 13-RC-13676and 13-CB-6133. Case 13-CB-6133 is a charge which allegedly involvesacts and conduct on the part of the union representatives-employees whichmay have been the basis of meritorious objections to the election in Case13-RC-13676 had they been known to Employer within the time for filingobjections to the election, but which acts and conduct were not madeknown by the employee-victims within that time for fear of further violenceand reprisals. The Petitioner opposes the motion for a consolidation ofcases.We deny the motion as lacking in ment.thority in this proceeding to a three-member panel.Upon the entire record in this case the Boardfinds.:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time warehouseemployees employed at the Employer's facilitynow located at 4106 Kildare Avenue: excludingsalesmen, casual and/or temporary employees,computer operator, switchboard operator, officeclericalemployees,professionalemployees,managerial employees, guards and supervisorsas defined in the Act.5.The Board has considered the RegionalDirector'sreportandrecommendations,theEmployer's exceptions and brief, and the Petitioner'sanswering brief. The Employer's exceptions to theRegional Director's report raise substantial issues offactwhich, in our opinion, warrant reversal of theRegional Director's conclusions and recommenda-tions regarding the ballots of Charles Kirk and Ells-worth Crowe.We agree with the Regional Director's finding thatAnthony Kirk was a regular part-time employee whoshared a community of interest with the regularwarehousemen. He was employed in the unit on theeligibility date and on the date of the election. TheRegional Director made no recommendation as toAnthony Kirk's ballot inasmuch as it would not besufficient to affect the outcome of the electron. How-ever, the Regional Director found that Charles Kirkand Ellsworth Crowe worked on too casual and spo-radic a basis to have a sufficient community of inter-est with the regular warehousemen to be included inthe unit with them. We disagree with these findings.The Employer operates a Service Center in Chica-go, Illinois, where it is engaged in the warehousingand sale of industrial valves and fittings. Its mainoffice is located in' Birmingham, Alabama. The Chi-cago Service Center is managed by Elliot Crawford,the district manager, and Charles DeArman, servicecenter supervisor. DeArman reports to Ron Davis,manager of service center operations in Birmingham.222 NLRB No. 19 218DECISIONSOF NATIONALLABOR RELATIONS BOARDThe service center warehouse is normally staffed bysix-full time warehouse employees, all of whom per-form general warehouse labor such as shipping, re-ceiving, and storing of merchandise. In addition theyare responsible for keeping the warehouse clean anddo other jobs such as painting inside and outside ofthe warehouse and cutting the grass. The hiring of allservice center employees must be approved by theBirmingham office.DeArman requested approval from Ron Davis tohire two or three part-time warehousemen on a per-manent basis to work from 30 to 40 man hours perweek. On or about March 31, 1975, Davis instructedDeArman to proceed with the hiring of two or threepart-time employees, as he had requested.On April 24, 1975, Anthony Kirk, Charles Kirk,and Ellsworth - Crowe reported to the Company,where they were hired after filling out the standardemployment application forms which all employeesmust fill=out. The personnel report, which was filledout on the same date and sent to the Birminghamoffice, shows that they were hired as part-time ware-housemen for the Chicago service center and thatthey were to work between 10 and 20 hours per weekat a salary of $4.86 per hour, which is the startingrate for the Employer's midwestern district. Theywere scheduled to work from 5:15 p.m. to around9:15 p.m. on Tuesday and Thursday, and from 8 a.m.to 1 p.m. on Saturday. Anthony and Charles Kirkbegan work on Saturday, April 26, 1975, and Crowebegan on Tuesday, April 29, 1975. The regular ware-housemen work from 8 a.m. to 4:30 p.m. Mondaythrough Friday.As noted, Anthony Kirk began work on April 26,1975, and worked regularly from 10 to 20 hours aweek up to and including the day of the election,May 22, 1975. He performed basically the samewarehouse functions as did the regular warehouse-men, his benefits were similar, except that he did notreceive holiday or vacation pay, and his workingconditions were the same. However, because of hishours, he worked under a minimum of supervision.He put away merchandise which had been left fromthe day shift, cleaned the warehouse, and performedother jobs, such as painting and cutting grass. Thesejobs are ordinarily performed by the regular ware-housemen. As he performed duties similar to those ofthe regular warehousemen, the fact that his reportingtime was after the regular warehousemen had goneoff duty is unimportant. We agree with the RegionalDirector that Anthony Kirk was a regular part-timeemployee who shared a community of interest withthe regular warehousemen. He was employed in theunit on the eligibility date and on the date of theelection. Therefore, we find that he is properly in theunit.Accordingly, we overrule the challenge to hisballot.Charles Kirk reported for work on April 26, 1975,and Crowe reported on April 29, 1975. Each workeda total of 5 days, up to and including the day of theelection.The - evidence shows that, -like AnthonyKirk, they also performed basic warehouse functionsand enjoyed the same benefits as did the regularwarehousemen, except they received no holiday orvacation pay. For the first week their attendance wasgood.During the second week, DeArman was,in-formed by Anthony Kirk that Charles had brokenhis glasses and that he would not be able to return towork until he had them repaired, as he was virtuallyblind without them. Charles did not work betweenMay 1 and,19 but returned to work on May 20. Afterthe first 2 weeks, Crowe began to miss work and De-Arman was informed, that he was having personalproblems and that his child was ill. Crowe did notwork between May -9 and 21 but reported to work onelection day, May 22. DeArman considered these aslegitimate excuses for their` absences.The Regional Director found that Charles Kirkand Ellsworth Crowe worked on too casual and spo-radic a basis to have a sufficient community of inter-est with the regular warehousemen to be included inthe unit with them, and recommended that the chal-lenge to their ballots be sustained. We disagree withhis finding and recommendations.We find no basis for treating Charles Kirk andEllsworth Crowe any differently from Anthony Kirk,who the Regional Director determined "was a regu-lar part-time employee who shared a community ofinterestwith the regular warehousemen." All threeemployees were hired at the same time and under thesame terms and conditions, to fill a legitimate needof the Employer for additional manpower. All threeemployees were assigned to work the same schedule,on a permanent basis. We cannot question the legiti-macy of the personal problems Charles Kirk andEllsworth Crowe had which caused some absences. Itappears those reasons were temporary in nature andwere accepted as legitimate by the employees' super-visor.In the 5 weeks immediately preceding the election,in spite of their personal difficulties, Charles Kirkworked 20 hours, for an average of 4 hours per week,and Ellsworth Crowe worked 21 hours and 10 min-utes, for an average of slightly in excess of 4 hoursper week. Upon the foregoing -facts we find , thatCharles Kirk and Ellsworth Crowe are regular part- STOCKHAMVALVE& FITTINGS219time employees and should properly be included inthe-unit.2 Therefore, we overrule the challenges totheir ballots. -Accordingly, we shall direct the Regional Directorto open and count the ballots of Anthony Kirk,Charles Kirk, and Ellsworth Crowe and to issue -a2 It is well settled that an employee is eligible to vote in a Board electionifhe was employed during the eligibility payroll period and-on the date ofthe electionChoc-Ola Bottlers,Inc,192 NLRB 1247 (1971),and cases citedin In I of that decisionrevised tally of ballots and an appropriate certifica-tion.DIRECTIONThe Regional Director is hereby directed to openand count the ballots castby AnthonyKirk, CharlesKirk,and Ellsworth Crowe and to issue a revisedtally of ballots, including therein the count of saidballots, upon the basis of which he shall issue theappropriate certification.